Case 3:17-cv-00461-REP Document 199 Filed 10/02/18 Page 1 of 12 PageID# 5018



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

LULA WILLIAMS, GLORIA TURNAGE,
GEORGE HENGLE, DOWIN COFFY, and
FELIX GILLISON, JR., on behalf of themselves
and all individuals similarly situated,

                       Plaintiffs,                    Civil Action No. 3:17-cv-00461-REP
v.

BIG PICTURE LOANS, LLC; MATT MARTORELLO;
ASCENSION TECHNOLOGIES, INC.;
DANIEL GRAVEL; JAMES WILLIAMS, JR.;
GERTRUDE MCGESHICK; SUSAN MCGESHICK;
and GIIWEGIIZHIGOOKWAY MARTIN,

                  Defendants.
______________________________________________ /

     TRIBAL DEFENDANTS’ MEMORANDUM IN SUPPORT OF SUPPLEMENTAL
                  MOTION TO STAY ALL PROCEEDINGS
           PENDING APPEAL OF THE COURT’S JUNE 26, 2018 ORDER

       Defendants, Big Picture Loans, LLC (“Big Picture”) and Ascension Technologies, LLC

(“Ascension”), collectively the “Tribal Defendants,” by counsel, hereby file this supplemental

motion to stay all further proceedings in this action pending the resolution of the Tribal Defendants

appeal of the Court’s June 26, 2018 Order, seeking to stay any attempted deposition testimony and

other attempted discovery from their officers and employees.

                                       INTRODUCTION

       On July 24, 2018, the Tribal Defendants filed their motion to stay all proceedings pending

the resolution of their appeal to the United States Court of Appeals for the Fourth Circuit. (ECF

No. 137.) The Tribal Defendants made that filing out of an abundance of caution, as this Court is
Case 3:17-cv-00461-REP Document 199 Filed 10/02/18 Page 2 of 12 PageID# 5019



presently divested of jurisdiction because of the appeal of the denial of their motions to dismiss

based on tribal sovereign immunity. That motion to stay is fully briefed and awaiting decision.1

           In light of that motion to stay and issues relating to divestiture of jurisdiction, at the July

25, 2018 initial pretrial conference, the Court held off on setting any deadlines in the case for the

Tribal Defendants. (See generally ECF No. 147, 25:2-4, “Now, remember that at this juncture,

you're only dealing with Mr. Martorello. You are not dealing with the defendants who filed a

notice of appeal.”)

           Despite the Court’s limiting instructions, since the initial pretrial conference, Plaintiffs’

counsel has aggressively pursued discovery against Ascension in multiple ways, including through

their service of both Rule 30(b)(1) deposition notices and Rule 45 deposition subpoenas on three

of Ascension’s individual officers. That compelled Ascension to file motions to quash in three

different jurisdictions, with arguments that relied heavily on the lack of jurisdiction to authorize

subpoenas and the pending motion to stay. In response to one such motion,2 the United States

District Court for the District of Puerto recently refused to quash a subpoena, but it further held in

a text order (without any further analysis) that its “decision does not preclude the District Court

for the Eastern District of Virginia from considering the merits - or lack thereof - of the motion to

stay the discovery in Civil No. 17-0461 (REP) allegedly filed by Ascension in said District. That,

however, is a determination that only the Virginia court can make. (See 3:18mc1637 (D.P.R.

2018), ECF No. 20.) This motion is consistent with that directive.

           For the reasons set forth below, relief from this Court is necessary to prevent attempted

party discovery: (1) in an action where there is no longer jurisdiction; (2) where there is a pending


1
 On July 34, 2018, Defendant Matt Martorello also filed a Motion to Stay, which is also fully briefed and pending
before the Court. (ECF No. 140.)
2
    The other two motions to quash remain pending.


                                                     Page 2 of 12
Case 3:17-cv-00461-REP Document 199 Filed 10/02/18 Page 3 of 12 PageID# 5020



motion to stay; and (3) where Plaintiffs are improperly seeking to circumvent those issues through

the issuance of Rule 45 subpoenas, which courts have consistently held cannot be used as a vehicle

for party discovery.

                             SUPPLEMENTAL BACKGROUND

       I.      The notice of appeal, motion to stay, and initial pretrial conference.

       On July 20, 2018, following their notice of appeal (ECF No.135), the Tribal Defendants

filed their Motion to Stay. (ECF No. 137.) The Tribal Defendants filed a stay due to certain orders

that were issued and discovery that was propounded before the filing of the notice of appeal, which

orders and discovery sought to impose various pretrial obligations on the Tribal Defendants (e.g.,

attendance at a Rule 16 conference). See, e.g., 7/3/18 Order Setting Pretrial Conference (ECF No.

128); 7/3/18 Scheduling Order (ECF No. 129); 7/5/18 Order re: in camera review (ECF No. 132).

See Exhibits A-C.

       As explained in the pending motion to stay, the Tribal Defendants’ appeal divests this Court

of jurisdiction to proceed while the appeal is pending. See, e.g., Griggs v. Provident Consumer

Disc. Co., 459 U.S. 56, 58 (1982) (“The filing of a notice of appeal is an event of jurisdictiona l

significance—it confers jurisdiction on the court of appeals and divests the district court of its

control over those aspects of the case involved in the appeal.”); see also Burlington Northern &

Santa Fe Ry. v. Vaughn, 509 F.3d 1085, 1090 (9th Cir. 2007). Put differently, if this Court allows

discovery to proceed against the Tribal Defendants, it will intrude upon the current jurisdiction of

the Fourth Circuit.

       Accordingly, while it considered these issues, the Court was clear at the initial pretrial

conference as to how the case could proceed, instructing Plaintiffs’ counsel to “remember that at

this juncture, you’re only dealing with Mr. Martorello. You are not dealing with the defendants




                                           Page 3 of 12
Case 3:17-cv-00461-REP Document 199 Filed 10/02/18 Page 4 of 12 PageID# 5021



who filed a notice of appeal.” (ECF No. 147, 7/25/2018 Pre Hr’g Tr p 25:2-5). The Court also

held off setting any pretrial deadlines as to the Tribal Defendants. (See generally ECF No. 147.)

       Nonetheless, in the past two months, the Tribal Defendants have been forced to defend

against several new discovery requests seeking information that is related to the issues on appeal,

which further threatens the Tribal Defendants’ sovereignty, and which only underscores the urgent

need for a stay here. E.g., Bowen v. Doyle, 880 F. Supp. 99, 134 (W.D.N.Y. 1995) (“A claim of

sovereign immunity is forever lost by subjecting [the party] to the very process from which he

asserts he is immune.”); In re Facebook Inc., 42 F. Supp. 3d 556, 558 (S.D.N.Y. 2014). Indeed,

immunity doctrines are meant to give sovereigns “a right, not merely to avoid ‘standing trial,’ but

also to avoid the burdens of ‘such pretrial matters as discovery.” Id.

       II.     Plaintiffs’ discovery efforts following the initial pretrial conference.

       Since the initial pretrial conference, Plaintiffs have served Rule 30(b) and Rule 45

subpoenas seeking depositions of three Ascension officers.

       First, on August 9, 2018, Plaintiffs served notices for depositions under Fed. R. Civ. P.

30(b) to depose Ascension’s President and one of its officers.           Based on the divesture of

jurisdiction, the Tribal Defendants resisted the depositions, as there was no jurisdiction for Rule

30(b) depositions pending the appeal.      Plaintiffs refused to withdraw the notices, but they

ultimately did not appear on the scheduled date at the scheduled location for the depositions.

       Next, on August 19, 2018, Plaintiffs served deposition subpoenas under Rule 45 to two of

those same individuals and an additional Ascension officer, seeking to obtain information about

their roles at Ascension. And, despite issuing the subpoenas under Rule 45, Plaintiffs freely

confirmed during the meet and confer discussions that, “Yes, we intend to ask them questions

about their employment with Ascension.” (See Exhibit A, 8/28/2018 Email Guzzo to Gray; see




                                           Page 4 of 12
Case 3:17-cv-00461-REP Document 199 Filed 10/02/18 Page 5 of 12 PageID# 5022



also Exhibit B, 10/3/2018 Email Guzzo to Gray “We disagree re: third party subpoenas and the

depositions of Dowd and Liang, who are officers/high level employees of Ascension and

previously at Bellicose.”).

       The Tribal Defendants moved to quash those subpoenas, as they were defective and served

without tendering witness fees (among other issues). On September 4, 2018, the Plaintiffs served

new Rule 45 deposition subpoenas to the same three individuals to cure the defect regarding fees,

and as a result, the Tribal Defendants filed amended motions to quash in Puerto Rico, South

Carolina, and Michigan to oppose the extra-jurisdictional depositions.

       The Puerto Rico court denied the motion to quash, choosing to avoid any substantive ruling

and permitting this Court to decide the Tribal Defendants motion to stay (Exhibit D, 9/19/2018

Order.) Nonetheless, Plaintiffs have already requested a deposition date for this Ascension officer.

(Exhibit C, 9/30/2018 Email Kelly to Gray.) And on September 30, 2018, Ascension’s counsel

again requested that Plaintiffs agree to postpone the depositions until this Court ruled on the

pending motion to stay. Instead of agreeing to postpone, Plaintiffs threatened sanctions, making

this motion necessary. (Exhibit C, 9/30/2018 Email Kelly to Gray.)

       The two other motions to quash the Rule 45 subpoenas actions are fully briefed and await

decision. See Williams v Big Picture Loans, LLC, Case No. 2018-mc-00083 (W.D. Mi. Aug. 31,

2018); See Williams v Big Picture Loans, LLC, Case No. 2018-mc-00303 (D.S.C. Aug. 31, 2018).

As a result, it is very likely that there will be inconsistent decisions over whether Ascension

employees can be deposed. 3 Thus, a stay from this court is critical.




3 Co-Defendant Martorello also, served subpoenas for depositions on current and past Tribal
Councilmembers and current Ascension employees. (Exhibit C, 9/28/2018 Email Boughrum to Gray.)


                                           Page 5 of 12
Case 3:17-cv-00461-REP Document 199 Filed 10/02/18 Page 6 of 12 PageID# 5023



                                             ARGUMENT

        I.      As raised in the July 20, 2018 Motion to Stay, the Tribal Defendants’ Appeal
                divests the Court of jurisdiction, which includes jurisdiction to authorize
                discovery.

        Tribal Defendants have appealed the Court’s denial of tribal sovereign immunity, which

would be outcome dispositive of the claims against them and has divested this Court of

jurisdiction.4 They have also filed a motion to stay. The Court has also held discovery against the

Tribal Defendants in abeyance. Nonetheless, without accounting for any of those issues, Plaintiffs

have continued to persist in seeking discovery from Ascension through discovery issued out of

this Court in the form of Rule 45 subpoenas.

        Sovereign immunity shields a sovereign and its employees from subpoenas. Boron Oil Co.

v. Downie, 873 F.2d 67, 70–71 (4th Cir. 1989) (“subpoena proceedings fall within the protection

of sovereign immunity even though they are technically against the federal employee and not

against the sovereign. We have previously instructed that suits against federal employees may be

barred by the doctrine of sovereign immunity where the effect of the suit falls upon the

government.”); accord Reynolds Metals Co. v. Crowther, 572 F.Supp. 288, 290–91 (D. Mass.

1982) (federal official's refusal to testify in response to state court subpoena protected by privilege

of sovereign immunity); United States v. McLeod, 385 F.2d 734, 752 (5th Cir.1967) (federal

officers could not be subpoenaed to testify before a state grand jury).

        Moreover, in the Fourth Circuit, there is a “well-established principle that an appeal divests

a trial court of jurisdiction over ‘those aspects of the case involved in the appeal.’” Fobian v.

Storage Tech. Corp., 164 F.3d 887, 890 (4th Cir. 1999); Griggs v. Provident Consumer Discount


4 Indeed, the Tribal Defendants urge that this motion should itself be unnecessary due to the divestiture of
jurisdiction. However, they are left with no choice but to file here given the decision of the Puerto Rico
court and Plaintiffs’ and co-Defendants’ continued efforts to seek discovery from Ascension through
subpoenas issued out of this Court.


                                               Page 6 of 12
Case 3:17-cv-00461-REP Document 199 Filed 10/02/18 Page 7 of 12 PageID# 5024



Co., 459 U.S. 56, 58 (1982); see also In re Grand Jury Proceedings Under Seal, 947 F.2d 1188,

1190 (4th Cir.1991). That is equally true in the context of an appeal of a denial of sovereign

immunity. Eckert Intern, Inc. v Gov’t of Sovereign Democratic Republic of Fiji, 834 F. Supp. 167,

174 (E.D. Va. 1993) (holding that defendant’s interlocutory appeal based on immunity “divests

this Court of jurisdiction over the remaining matters.”); 9 J. Moore, B. Ward & J. Lucas, MOORE’S

FEDERAL P RACTICE ¶ 203.11 (2d ed. 1991); 16 C. Wright, A. Miller, E. Cooper & E. Gressman,

FEDERAL P RACTICE & P ROCEDURE § 3949 (1977).

         Moreover, the denial of a motion claiming tribal sovereign immunity is immediately

appealable under the collateral order doctrine, thereby divesting the district court of jurisdiction

during the pendency of the appeal, as is the case here. See, e.g., Bonnet v. Harvest (U.S.) Holdings,

Inc., 741 F.3d 1155, 1157 (10th Cir. 2014) (“We have recognized that ‘the denial of tribal

immunity is an immediately appealable collateral order.’”); see also Wisconsin v. Ho-Chunk

Nation, 512 F.3d 921, 928 (7th Cir. 2008); Prescott v. Little Six, Inc., 387 F.3d 753, 755 (8th Cir.

2004); Osage Tribal Council v. United States Dep’t of Labor, 187 F.3d 1174, 1179-80 (10th Cir.

1999); Tamiami Partners, Ltd. v. Miccosukee Tribe of Indians of Fla., 63 F.3d 1030, 1050 (11th

Cir. 1995); Vann v. Kempthorne, 534 F.3d 741, 745 (D.C. Cir. 2008); Burlington N. & Santa Fe

Ry. Co. v. Vaughn, 509 F.3d 1085, 1090 (9th Cir. 2007) (“[a]s with absolute, qualified, and

Eleventh Amendment immunity, tribal sovereign immunity ‘is an immunity from suit rather than

a mere defense to liability; and . . . it is effectively lost if a case is erroneously permitted to go to

trial.’”).

         Based on these principles, courts have consistently held that, while an appeal of the issue

of sovereign immunity is pending, a party cannot conduct any discovery of the sovereign entity.

Yates v. State Farm Fire & Cas. Co., No. 7:13-CV-233-KS, 2017 WL 5632939, at *1 (E.D.N.C.




                                             Page 7 of 12
Case 3:17-cv-00461-REP Document 199 Filed 10/02/18 Page 8 of 12 PageID# 5025



May 15, 2017) (the court refused to consider a plaintiffs’ motion to compel after an appeal was

underway because the “appeal of this action has divested this court of jurisdiction to entertain any

motion to compel discovery.”). Simply put, as courts within the Fourth Circuit and elsewhere have

recognized, “[u]ntil this threshold immunity question is resolved, discovery should not be

allowed.” McFadyen, No. 1:07CV953, 2011 WL 13134315, at *2 (quoting Harlow v. Fitzgerald,

457 U.S. 800, 818 (1982)); accord Ashcroft v. Iqbal, 556 U.S. 662, 685 (“The basic thrust of the

qualified-immunity doctrine is to free officials from the concerns of litigation, including

‘avoidance of disruptive discovery.”); Crawford-El v. Britton, 523 U.S. 574, 598 (1998) (noting

that threshold immunity questions should be resolved “before permitting discovery”); Hegarty v.

Somerset County, 25 F.3d 17, 18 (1st Cir. 1994) (“[A] denial of qualified immunity is entitled to

immediate appellate review . . . [and] the stay of discovery, of necessity, ordinarily must carry over

through the appellate court’s resolution of that question.”). Thus, the requested discovery should

not proceed.

       II.     Plaintiffs are impermissibly seeking to use Rule 45 to circumvent the limits on
               party discovery based on the lack of jurisdiction, pending stay, and this
               Court’s directive at the initial pretrial conference .

       Recognizing these numerous issues independently preventing any party discovery at this

juncture in the case, Plaintiffs issued subpoenas to Ascension’s President and two other directors

under Rule 45, seeking to appear as if they are seeking information from those individuals that

does not relate to Ascension. That is incorrect.

       Fundamentally, Plaintiffs attempt to make it seem through the use of non-party Rule 45

subpoenas that they seek to depose Ascension’s officers based on their status as third parties. But,

Plaintiffs’ own statements during the meet and confer process belie that claim, making clear that

they intend to ask these employees about their roles at Ascension. (See Exhibit A, 8/28/2018




                                            Page 8 of 12
Case 3:17-cv-00461-REP Document 199 Filed 10/02/18 Page 9 of 12 PageID# 5026



Email Guzzo to Gray; see also Exhibit B, 10/3/2018 Email Guzzo to Gray “We disagree re: third

party subpoenas and the depositions of Dowd and Liang, who are officers/high level employees of

Ascension and previously at Bellicose.”). That is (of course) unsurprising given that the deposition

notices were served on the President of Ascension and two directors of Ascension.

          Courts, however, have consistently rejected the tactic where party seeks to circumvent the

limits of party discovery through discovery requests issued under Rule 45. See, e.g., Wade v. City

of Fruitland, 287 F.R.D. 638, 643 (D. Id. 2013) (granting motion to quash Rule 45 subpoena

attempting to discover information from a non-party that the underlying district court had stayed

with respect to the party-defendant: “Judge Ryan, although ordering Canyon County to turn over

the records, issued a stay of that order pending appeal. If this Court ordered compliance with the

Rule 45 subpoena with respect to the three binders, it would nullify Judge Ryan's order and allow

Wade to circumvent the stay.”); cf. Golden v. Mentor Capital, Inc., No. 2:15-CV-00176-JNP, 2017

U.S. Dist. LEXIS 182935, *2 (“A Rule 45 subpoena should not be used as an improper attempt to

circumvent the discovery deadline. The court therefore will GRANT the Motion to Quash.”); see

also 8A Charles Alan Wright, et al., FEDERAL P RACTICE AND P ROCEDURE § 2204 at 365 (2nd ed.

1994); 7 MOORE’S FEDERAL P RACTICE § 34.02[5][e] (3d ed.) (“Although Rule 45 is not limited by

its terms to nonparties, it should not be used to obtain pretrial production of documents or things,

or inspection of premises, from a party in circumvention of discovery rules or orders.”). Thus, the

subpoenas should be quashed and this Court should affirm that Plaintiffs cannot conduct further

discovery of Ascension and Big Picture through the attempted use of any discovery device at this

time.5


5   At one point, Plaintiffs represented to this Court that they acknowledged this authority:

                   Additionally, it is important to note at the outset that the only discovery
                   served on Big Picture and Ascension is limited to two discrete issues (1)


                                                 Page 9 of 12
Case 3:17-cv-00461-REP Document 199 Filed 10/02/18 Page 10 of 12 PageID# 5027



                                            CONCLUSION

       For the foregoing reasons, the Tribal Defendants respectfully request that the Court: (1)

grant their supplemental Motion to Stay All Proceedings Pending Appeal of the Court’s June 26,

2018 Order, thereby staying all attempted depositions and discovery from their officers and

employees; and (2) grant them such other and further relief as may be warranted.

                                                 BIG PICTURE LOANS, LLC, ASCENSION
                                                 TECHNOLOGIES, INC.


                                                 By:/s/ Timothy J. St. George
                                                 David N. Anthony
                                                 Virginia State Bar No. 31696
                                                 Timothy J. St. George
                                                 Virginia State Bar No. 77349
                                                 Counsel for Big Picture Loans, LLC and Ascension
                                                     Technologies, Inc.
                                                 TROUTMAN SANDERS LLP
                                                 1001 Haxall Point
                                                 Richmond, Virginia 23219
                                                 Telephone: (804) 697-5410
                                                 Facsimile: (804) 698-5118
                                                 Email: david.anthony@troutmansanders.com
                                                 Email: tim.stgeorge@troutmansanders.com

                                                 Justin A. Gray (admitted pro hac vice)
                                                 ROSETTE, LLP
                                                 25344 Red Arrow Highway
                                                 Mattawan, MI 49071
                                                 Telephone: (269) 283-5005
                                                 Facsimile: (517) 913-6443
                                                 Email: jgray@rosettelaw.com


                 discovery needed to prove the class is ascertainable; and (2) discovery to
                 avoid any potential arguments regarding a material variation in the
                 language of the loan agreements. The requested information should be
                 easy to identify and sort as part of Defendants’ regularly conducted
                 business. With the Court bifurcating class certification and merits,
                 Plaintiffs’ counsel does not anticipate serving any additional written
                 discovery to Big Picture or Ascension or taking a Rule 30(b)(6) deposition
                 of either entity.

(ECF 150 p 2.)


                                              Page 10 of 12
Case 3:17-cv-00461-REP Document 199 Filed 10/02/18 Page 11 of 12 PageID# 5028



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 2nd day of October 2018, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF System which will then send a notification of such

filing (NEF) to the following:

 Kristi C. Kelly                                 David F. Herman (Admitted pro hac vice)
 Andrew J. Guzzo                                 Jonathan P. Boughrum (Admitted pro hac
 Casey S. Nash                                   vice)
 KELLY & CRANDALL PLC                            Richard L. Scheff (Admitted pro hac vice)
 3925 Chain Bridge Road, Suite 202               MONTGOMERY MCCRACKEN WALKER
 Fairfax, VA 22030                               & RHOADS LLP
 Telephone: 703-424-7570                         123 S Broad Street
 Facsimile: 703-591-0167                         Philadelphia, PA 19109
 Email: kkelly@kellyandcrandall.com              Telephone: 215-772-1500
 Email: aguzzo@kellyandcrandall.com              Facsimile: 215-772-7620
 Email: casey@kellyandcrandall.com               Email: dherman@mmwr.com
 Counsel for Plaintiffs                          Email: jboughrum@mmwr.com
                                                 Email: rscheff@mmwr.com
                                                 Counsel for Defendant Matt Martorello

 James W. Speer                                  Hugh M. Fain, III
 VIRGINIA POVERTY LAW CENTER                     John M. Erbach
 919 E. Main Street, Suite 610                   Maurice F. Mullins
 Richmond, VA 23219                              SPOTTS FAIN PC
 Telephone: 804-782-9430                         411 E. Franklin Street
 Facsimile: 804-649-0974                         P.O. Box 1555
 Email: jay@vplc.orga                            Richmond, VA 23218-1555
 Counsel for Plaintiffs                          Telephone: 804-788-1190
                                                 Facsimile: 804-697-2144
                                                 Email: hfain@spottsfain.com
                                                 Email: jerbach@spottsfain.com
                                                 Email: cmullins@spottsfain.com
                                                 Counsel for Defendant Matt Martorello




                                         Page 11 of 12
Case 3:17-cv-00461-REP Document 199 Filed 10/02/18 Page 12 of 12 PageID# 5029




 Beth E. Terrell (Admitted pro hac vice)      Eleanor Michelle Drake (Admitted pro hac
 Elizabeth A. Adams (Admitted pro hac vice)   vice)
 Jennifer R. Murray (Admitted pro hac vice)   John G. Albanese (Admitted pro hac vice)
 TERRELL MARSHALL LAW GROUP                   BERGER & MONTAGUE PC
 PLLC                                         43 S.E. Main Street, Suite 505
 936 North 34th St., Suite 300                Minneapolis, MN 55414
 Seattle, WA 98103-6689                       Telephone: 612-594-5999
 Telephone: 206-816-6603                      Facsimile: 612-584-4470
 Facsimile: 206-319-5450                      Email: emdrake@bm.net
 Email: bterrell@terrellmarshall.com          Email: jalbanese@bm.net
 Email: eadams@terrellmarshall.com            Counsel for Plaintiffs
 Email: jmurray@terrellmarshall.com
 Counsel for Plaintiffs

 Matthew William Wessler (Admitted pro hac    Leonard A. Bennett
 vice)                                        Elizabeth W. Hanes
 GUPTA WESSLER PLLC                           CONSUMER LITIGATION ASSOCIATES
 1900 L Street NW, Suite 312                  763 J Clyde Morris Boulevard, Suite 1A
 Washington, DC 20036                         Newport News, VA 23601
 Telephone: 202-888-1741                      Telephone: 757-930-3660
 Facsimile: 2020888-7792                      Facsimile: 757-930-3662
 Email: matt@guptawessler.com                 Email: lenbennett@clalegal.com
 Counsel for Plaintiffs                       Email: elizabeth@clalegal.com
                                              Counsel for Plaintiffs




                                         /s/Timothy J. St. George
                                         Timothy St. George
                                         Virginia State Bar No. 77349
                                         Counsel for Defendants
                                         TROUTMAN SANDERS LLP
                                         1001 Haxall Point
                                         Richmond, Virginia 23219
                                         Telephone: (804) 697-1254
                                         Facsimile: (804) 698-6013
                                         Email: tim.stgeorge@troutmansanders.com




36592445v1                            Page 12 of 12
